*113IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN, OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED EIGHT.

Tobias Newcomer vs Henry Conner & Francis Grey

In this case;—By consent of the parties this action is referred to the decision of
Henry J Hunt, Robert Forsyth, and Christian Clemens, whose award, or of any two of them, the parties do agree Shall be made the judgment of the Court.— In court the twenty first day of September, one thousand eight hundred eight. Peter Audrain, Clk. S. C.
[.Attached to the foregoing]

Tobias NewComer vs Henry Connor & Frs Gray

Detroit 6th October 1808
We the undersigned referrees appointed in this case in pursuance of the authority in us vested, have investigated and diligently enquired into, all and singular the accounts and other matters in dispute between the said parties above named, and having heared the evidence & witnesses introduced before us by the parties, after a careful investigation of all and singular the said matters in dispute between said parties, do find that the said Tobias Newcomer stands justly indebted to the said Connor & Gray in the sum of Twenty Three Pounds, Nineteen Shillings and one penny NewYork Currency, the same being a balance of accounts; which sum of Twenty Three pounds, Nineteen Shillings and id NYKCY we do award and order that the said Connor & Gray do recover of said Tobias NewComer, together with their costs.







[In the handwriting of Peter Audrain]